Broyles, C. J.
The accused was convicted of an assault with intent to rape; and his motion for new trial contained only the general grounds. The other two judges of the first division of this court are of the opinion that the verdict was authorized by the evidence. The view of the *16writer is that the evidence authorized only a verdict for assault and battery.
Decided May 20, 1938.
O. Grady Gillon, David R. Ramey, for plaintiff in error.
Charles H. Garrell, solicitor-general, contra.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur. Broyles, O. J-, dissents.